861 F.2d 263Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert J. CROSBY-BEY, Plaintiff-Appellant,v.Arnold J. HOPKINS, Commissioner, Ralph W. Packard, Warden,Defendants- Appellees,andLarry Harris, Physician Assistant, PHP Health Care Services,Inc., Defendant.
No. 88-6046.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1988.Decided Sept. 22, 1988.

Robert J. Crosby-Bey, appellant pro se.
John Joseph Curran, Jr., Maureen Mullen Dove, Office of Attorney General of Maryland, for appellees.
Before DONALD RUSSELL, WIDENER, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Robert J. Crosby-Bey appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Crosby-Bey v. Hopkins, C/A No. 87-3183-B (D.Md. June 14, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.